

117 HR 4029 IH: Timely Evaluation of Acquisitions, Mergers, or Transactions with External, Lawful Entities to Clear Owners and Management Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4029IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the National Telecommunications and Information Administration Organization Act to establish an interagency national security review process, and for other purposes.1.Short titleThis Act may be cited as the Timely Evaluation of Acquisitions, Mergers, or Transactions with External, Lawful Entities to Clear Owners and Management Act or the TEAM TELECOM Act.2.Establishment of interagency national security review process(a)In generalPart A of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended by adding at the end the following new section:106.Establishment of interagency national security review process(a)EstablishmentNot later than 180 days after the date of the enactment of this section, the Assistant Secretary, in coordination with the head of each appropriate Federal entity, shall develop and issue procedures for, and establish, an interagency review process (which shall include each appropriate Federal entity) that considers the law enforcement and national security policy implications of the approval of a covered application that may arise from the foreign ownership interests held in the covered applicant that submitted the covered application.(b)ApplicabilityAny covered application pending before the Commission that was submitted by a covered applicant with more than the threshold foreign ownership limit, after the covered applicant declines an opportunity to remedy the foreign ownership of the covered applicant, is subject to review under the review process established pursuant to subsection (a).(c)Process and procedural requirements(1)Referral for review(A)Requirement for FCC to refer complete applicationThe Commission shall refer any covered application subject to the review process established pursuant to subsection (a) to the Assistant Secretary promptly after the Commission determines that the covered application, under the rules and regulations of the Commission, is complete.(B)Referral of other requestsThe Commission may refer for review under the review process established pursuant to subsection (a) any other request for action by the Commission for which the Commission determines review is necessary under such process.(2)Interagency review deadline; determination(A)In generalNot later than 120 days after the date on which the Assistant Secretary receives a referral from the Commission pursuant to paragraph (1)—(i)the review of the covered application or other request under the review process established pursuant to subsection (a) shall be completed;(ii)the Assistant Secretary, in coordination with the head of each appropriate Federal entity, shall make a determination—(I)to recommend to the Commission that the Commission grant, grant conditioned on mitigation, or deny the application or other request; or(II)that the Assistant Secretary cannot make a recommendation with respect to the covered application or other request; and(iii)if the Assistant Secretary determines under clause (ii) that the Assistant Secretary cannot make a recommendation with respect to the covered application or other request, the President shall make a determination to recommend to the Commission that the Commission grant, grant conditioned on mitigation, or deny the covered application or other request.(B)ExtensionThe Assistant Secretary, in coordination with the head of each appropriate Federal entity, may extend the deadline described in subparagraph (A) an additional 45 days.(C)Notification of extensionIf the Assistant Secretary, in coordination with the head of each appropriate Federal entity, extends the deadline pursuant to subparagraph (B), the Assistant Secretary shall notify the covered applicant or other requesting party of the extension.(3)Notification of determinationNot later than 3 days (excepting Saturdays, Sundays, and legal holidays) after the Assistant Secretary or the President (as the case may be) makes a determination under paragraph (2)(A) to recommend that the Commission grant, grant conditioned on mitigation, or deny the application or other request, the Assistant Secretary shall notify the Commission and the covered applicant or other requesting party of the determination.(4)Disclosure of status of reviewNot later than 5 days (excepting Saturdays, Sundays, and legal holidays) after receiving an inquiry from a covered applicant or other requesting party for an update with respect to the status of review of the covered application or other request of the covered applicant or other requesting party that was referred by the Commission for review under the review process established pursuant to subsection (a), the Assistant Secretary, in coordination with the head of each appropriate Federal entity, shall provide, consistent with the protection of classified information and intelligence sources and methods, a complete and accurate response to the covered applicant or other requesting party, the Commission, and the appropriate congressional committees.(5)Standardization of information requiredIn the review process established pursuant to subsection (a), the Assistant Secretary, in coordination with the head of each appropriate Federal entity, shall establish a list of questions requesting information from a covered applicant or other requesting party that shall be made publicly available and posted on the internet website of NTIA. Such questions shall, to the maximum extent possible, be standardized for any potential covered applicant or other requesting party.(6)Deadline for provision of information requestedNot later than 10 days after the date on which the Assistant Secretary, in coordination with the head of each appropriate Federal entity, requests information from a covered applicant or other requesting party, the covered applicant or other requesting party shall submit to the NTIA complete and accurate responses.(d)Rule of constructionNothing in this section may be construed as limiting, superseding, or preventing the invocation of any privileges or defenses that are otherwise available at law or in equity to protect against the disclosure of information.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.(2)Appropriate Federal entitiesThe term appropriate Federal entities means the following:(A)The Department of Commerce.(B)The Department of Defense.(C)The Department of Energy.(D)The Department of Homeland Security.(E)The Department of Justice.(F)The Department of the Treasury.(G)The Department of State.(H)The United States Trade Representative.(I)The Federal Bureau of Investigation.(J)The Executive Office of the President.(3)Classified informationThe term classified information means any information or material that has been determined by the Federal Government pursuant to an Executive order, statute, or regulation, to require protection against unauthorized disclosure for reasons of national security.(4)Covered applicantThe term covered applicant means an entity seeking approval of a covered application from the Commission.(5)Covered applicationThe term covered application means—(A)an application under section 214(a) of the Communications Act of 1934 (47 U.S.C. 214(a)) for authorization to undertake the construction of a new line or of an extension of any line, or to acquire or operate any line, or extension thereof, or to engage in transmission over or by means of such additional or extended line;(B)an application under the Act entitled An Act relating to the landing and operation of submarine cables in the United States, approved May 27, 1921 (47 U.S.C. 34 et seq.; 42 Stat. 8) for—(i)a submarine cable landing license; or(ii)an assignment or transfer of control of a submarine cable landing license; or(C)an application for a new license, or for the transfer, assignment, or disposal of an existing license under section 310(d) of the Communications Act of 1934 (47 U.S.C. 310(d)), that is—(i)subject to approval by the Commission under section 310(b)(4) of such Act (47 U.S.C. 310(b)(4)); or(ii)eligible, under the rules of the Commission, for forbearance under section 10 of such Act (47 U.S.C. 160) from the application of paragraph (1), (2), or (3) of section 310(b) of such Act (47 U.S.C. 310(b)).(6)Threshold foreign ownership limitThe term threshold foreign ownership limit means foreign ownership of, as applicable—(A)at least the amount determined by the Commission under section 214(a) of the Communications Act of 1934 (47 U.S.C. 214(a)), in the case of an application described in paragraph (5)(A) of this subsection;(B)any amount, in the case of an application described in paragraph (5)(B) of this subsection; or(C)at least an amount sufficient for section 310(b) of such Act (47 U.S.C. 310(b)) to apply, in the case of an application described in paragraph (5)(C) of this subsection..(b)ApplicabilityThis section, and the amendment made by this section, shall apply to any covered application (as such term is defined in section 106 of the National Telecommunications and Information Administration Organization Act, as added by subsection (a)) filed on or after the date on which the review process is established pursuant to such section 106.